
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2


March 31, 2003

William J. Murphy
Computer Horizons Corp.
49 Old Bloomfield Avenue
Mountain Lakes, New Jersey 07046-1495

        Re:    Amendment to Employment Agreement

Dear Bill:

        As a result of John J. Cassese taking a leave of absence from his
position as Chief Executive Officer and President of Computer Horizons Corp.
(the "Company") and the Board of Directors (the "Board") naming you as acting
Chief Executive Officer and President, you and the Board have agreed to amend
your employment agreement with the Company dated January 1, 2000 (the "Original
Agreement"). All of the terms and conditions in the Original Agreement not
otherwise amended as set forth herein in this letter agreement (the "Letter
Agreement") shall be incorporated into this Letter Agreement and shall remain in
full force and effect. In the event of any inconsistency between the terms and
conditions in the Original Agreement and those in this Letter Agreement, the
terms and conditions in this Letter Agreement shall control. Capitalized terms
not defined herein have the meanings assigned to them in the Original Agreement.

        1.    You shall serve as the Company's Chief Executive Officer and
President with the duties and responsibilities attendant to such positions.

        2.    Your term under this Letter Agreement shall be for two years
commencing on the date hereof (the "Initial Term"). After the Initial Term this
Letter Agreement shall renew automatically on a yearly basis (the "Yearly Term")
so long as notice is not given by you to the Company or the Company to you, in
either case no later than the last day of the 6th month of the then current
term, that the Yearly Term shall not be extended.

        3.    Promptly after execution of this Letter Agreement, the Company
will pay to you a one-time special retention bonus of $75,000 (the "Retention
Bonus"). In the event you voluntarily terminate your employment with the Company
prior to the end of the Initial Term you agree to repay the Retention Bonus to
the Company.

        4.    In the event the Company determines, for any reason and at any
time during the Initial Term or an Extended Term, in the discretion of the
Board, that you should relinquish your duties as President and Chief Executive
Officer and return to service as the Company's Chief Financial Officer and
Executive Vice President, the Company will give you 90 days written notice of
such decision and this Letter Agreement shall terminate and the Original
Agreement will remain in full force and effect, except that Section 6 of this
Letter Agreement shall replace Section 10 of the Original Agreement.

        5.    In the event you resume your duties as CFO, in accordance with
Paragraph 4, the Extended Term as defined in the Original Agreement shall
commence on the date you resume said duties ("Resumption Date"), continue for
one year and may be extended in accordance with the provisions of the Original
Agreement except that the "anniversary date" shall be the Resumption Date or any
subsequent Resumption Date.

        6.    In the event you terminate your employment for Good Reason
pursuant to Section 9 of the Original Agreement or the Company terminates your
employment other than for Cause or Disability, then you shall be entitled to a
lump sum payment equal to the sum of (i) your current annual salary under the
Original Agreement and (ii) your highest annual performance bonus paid during
your employment with the company.

--------------------------------------------------------------------------------


        7.    In the event that change of control, as defined in Par. 12 of your
existing employment agreement, occurs, then you shall be paid 2X your current
base salary plus the highest annual bonus paid during your term of employment
with CHC.

        8.    Sections 4, 5, 6 and 7 of this Letter Agreement shall survive the
termination of this Letter Agreement.

    Very truly yours,
 
 
/s/  WILLIAM M. DUNCAN          

--------------------------------------------------------------------------------

William M. Duncan for the Board
as Chairman of the Board's
Compensation Committee
Accepted and Acknowledged by:
 
 
/s/  WILLIAM J. MURPHY      
 
 

--------------------------------------------------------------------------------

William J. Murphy    

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.2

